DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/21 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 12-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster, U.S. Patent 10,359,045 in view of Melton, U.S. Patent 3,072,448.
Webster teaches a support structure comprising a cylindrical insertion hole (see fig. 1), wherein collars (105) press-fitted form both ends of the insertion and fixing means (100) are inserted into the collars, one end of the insertion hole is formed as a small diameter portion and another end thereof is formed as a large diameter portion and wherein the collars comprise a press fit connection including a small diameter collar which is a press-fit portion has an outer diameter which is press-fitted into and contacts an inner diameter of the small diameter portion and a large diameter collars of which is a press-fit portion has an outer diameter which his press-fitted into and contact an inner diameter of the large diameter portion.
Webster does not teach the collars each having a flange.
Melton teaches collars inserted into a hole wherein the collars have flanges (see fig. 6, elements 52, 66).
[Claim 1].
Regarding Claim 2, see Webster, fig. 1.
Regarding Claims 3 and 6, Webster teaches the use of steel in certain components and Melton discloses the use of metal.  
Both are silent with regard to aluminum or aluminum alloy.
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide the main body portion as aluminum or aluminum alloy because aluminum is widely available material which is easily worked with by competent craftspeople and would make a lightweight yet rigid component, [Claim 3, 6].
**Examiner’s Note: Examiner notes that these claims are considered to be product-by-process claims due to the limitations “is bored“.  “Even though product-by-process claims are limited by and defined by the process, the patentability of the product does not depend on its method of production.  Determination of patentability is based on the product itself.   If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 227 USPQ 964, 966.  See MPEP 2113.  
Regarding Claims 4-5 and 7, Webster and Melton are silent with regard to the exact material of element 16.
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide the collars as iron, steel or alloy steel because steel is widely available material which more easily pressed or swaged than other materials and is therefore suitable for this structure and material selection is generally considered obvious to those of ordinary skill in the art and In re Leshin.  
Regarding Claims 9-10, see flanges 66 in fig. 6 of Melton which meets the limitations of the claim.  In the context of the Webster-Melton combination it appears that the combination would meet the limitations of the claim.
Regarding Claims 12-13, see rejection of Claim 2.
Regarding Claims 14-16 and 19, see fig. 2 of Webster which teaches the claimed limitations.
Regarding Claim 17, Webster does not teach the axial length of the press fit portion of the small diameter collar being shorter than an axial length of the press-fit portion of the large diameter collar.
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide the small diameter collar having an axially shorter press-fit portion than the large diameter collar because it does not appear that this would change the functioning of the device and a change in shape is generally considered obvious to those of ordinary skill in the art and applicant has not provided any unforeseen result stemming from the use of the claimed structure nor provided any specific problem solved by the claimed structure, In re Dailey.

Allowable Subject Matter
Claim 11 allowed.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218.  The examiner can normally be reached on IFP, Typically M-Th, 8:00-6:00, regular Fr availability.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677